Case 17-12657-elf         Doc 35
                               Filed 10/23/18 Entered 10/23/18 18:30:18                         Desc Main
                               Document      Page 1 of 1
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:
   Shavell Gordine                                        Case No. 17-12657 ELF
                                          Debtor
                                                          Chapter 13
   WELLS FARGO USA HOLDINGS, INC.
                                 Movant
          v.
   Shavell Gordine
   Barrington Johnson (CoDebtor)
   and
   William C. Miller, Esquire
                                 Respondents

         NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Movant has filed a motion for relief from the automatic stay with the court to permit WELLS
  FARGO USA HOLDINGS, INC. to foreclose on 5215 Sylvester Street, Philadelphia, PA 19124.

  Your rights may be affected. You should read these papers carefully and discuss them with your
  attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
  to consult an attorney.)

  1. If you do not want the court to grant the relief sought in the motion or if you want the court to
  consider your views on the motion, then on or before 11/7/2018 you or your attorney must do all of the
  following:

         (a)    file an answer explaining your position at: United States Bankruptcy Clerk, United States
                Bankruptcy Court, United States Bankruptcy Court, Robert N. C. Nix Sr. Federal Courthouse, 900
                Market Street, Philadelphia, PA 19107.

  If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that
  it will be received on or before the date stated above; and

                                                                 Jill Manuel-Coughlin, Esquire
          (b)    mail a copy to the movant's attorney:
                                                                 Powers, Kirn, & Associates, LLC
                                                                 8 Neshaminy Interplex, Suite 215
                                                                 Trevose, PA 19053

  2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and attend
  the hearing, the court may enter an order granting the relief requested in the motion.

  3. A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on 11/20/2018
  at 9:30am in Courtroom 1, United States Bankruptcy Court, Robert N. C. Nix Sr. Federal Courthouse,
  900 Market Street, Philadelphia, PA 19107.

  4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you request
  a copy from the attorney named in paragraph 1(b).

  5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing has
  been canceled because no one filed an answer.

  Date: October 23, 2018
